             Case 2:20-cv-01351-RFB-EJY Document 5 Filed 10/08/20 Page 1 of 1




 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6    ZACHARIAH TAUB ENGEBRETSON,                                Case No. 2:20-cv-01351-RFB-EJY
 7                                           Petitioner,
              v.                                                            ORDER
 8
      U.S. ATTORNEY GENERAL,
 9
                                           Respondent.
10

11

12           On July 30, 2020, this Court entered an order allowing petitioner 30 days within which to
13   cure a jurisdictional defect by amending his petition to name a proper respondent. ECF No. 3. The
14   order advised petitioner that failure to amend the petition in the time allotted would result in
15   dismissal of his petition for lack of jurisdiction. Id.
16           Because petitioner has not responded to the order or requested an extension of time within
17   which to do so, this action will be dismissed.
18           IT IS THEREFORE ORDERED that the petition for writ of habeas corpus (ECF No. 1)
19   is dismissed for lack of jurisdiction. The Clerk shall enter judgment accordingly.
20           IT IS FURTHER ORDERED that a certificate of appealability is denied as reasonable
21   jurists would not find the decision to dismiss debatable.
22           DATED: October 8, 2020
23

24
                                                               RICHARD F. BOULWARE
25                                                             UNITED STATES DISTRICT JUDGE
26

27

28

                                                           1
